UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                5/6/2021
NESPRESSO USA, INC.,
                                                Plaintiff,           ORDER ON MOTIONS TO SEAL

                             -against-                                  19-cv-4223 (LAP) (KHP)

WILLIAMS-SONOMA, INC.,

                                                Defendant.

-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         Before the Court are various motions to redact and/or seal documents filed in

connection with discovery matters in the above-captioned case. The party seeking redaction in

each instance bears the burden of justifying the proposed redactions. That said, none of the

motions to seal addressed in this Order are disputed by the non-moving party. The Court will

address each motion in turn below after laying out the applicable law.

                                                    Applicable Law

         As the parties recognize in their submissions, the public has a “general right to inspect

and copy public records and documents including judicial records and documents.” Nixon v.

Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). The weight given to the presumption of

public access is determined by “the role of the material at issue in the exercise of Article III

judicial power and the resultant value of such information to those monitoring the federal

courts.” United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995). Once determined, the

weight of the presumption is balanced against the “danger of impairing law enforcement or

judicial efficiency and the privacy interests of those resisting disclosure,” among other factors.
Lugosch v. Pyramid Co., 435 F.3d 110, 120 (2d Cir. 2006) (quoting Amodeo, 71 F.3d at 1049)

(internal quotation marks omitted).

       In addition to this common law right of access, the public has an even stronger First

Amendment right of access to judicial documents. United States v. Erie County, 763 F.3d 235,

239 (2d Cir. 2014). In order to determine whether the First Amendment right of access

attaches, the Court must consider: “(a) whether the documents ‘have historically been open to

the press and general public’ (experience) and (b) whether ‘public access plays a significant

positive role in the functioning of the particular process in question’ (logic).” Id. (quoting

Lugosch, 435 F.3d at 120). If the First Amendment right of access attaches, documents “may be

sealed only if specific, on the record findings are made demonstrating that closure is essential

to preserve higher values and is narrowly tailored to serve that interest.” Erie, 763 F.3d at 239

(internal alteration omitted).

       As opposed to such judicial documents, however, documents passed between parties

(or the Court) in discovery “lie entirely beyond the presumption’s reach.” Amodeo, 71 F.3d at

1050. Even when the Court assesses such documents in the context of a discovery motion, such

as a motion to compel, the documents remain non-judicial. Uni-Systems v. United States Tennis

Ass’n, No. 17-cv-147 (KAM) (CLP), 2020 U.S. Dist. LEXIS 251138, at *27 (E.D.N.Y. July 6, 2020).

Further, “[w]hen discovery documents were submitted to the court pursuant to a

confidentiality agreement, the Second Circuit has held that it is ‘presumptively unfair for courts

to modify protective orders which assure confidentiality and upon which the parties have




                                                  2
reasonably relied.’” Id. at *27-28 (quoting S.E.C. v. TheStreet.Com, 273 F.3d 222, 230 (2d Cir.

2001)).

ECF No. 153:

          First, Plaintiff Nespresso USA, Inc. (“Nespresso”) seeks the redaction and sealing of its

moving brief and documentary exhibits filed in support of its motion to compel documents

being withheld by Defendant Williams-Sonoma, Inc. (“Williams-Sonoma”) under the common

interest doctrine. The Court has reviewed Nespresso’s submission in support of the redaction

requests (ECF No. 153,) as well as the proposed redactions themselves.

          Having reviewed the relevant documents, the Court finds that Nespresso seeks to redact

information pertaining to confidential settlement negotiations between the parties to this

litigation. Given these circumstances and the Court’s active role in supervising these settlement

negotiations, the Court finds that the proposed redactions are warranted. Indeed, “the parties'

mutual interest in maintaining the confidentiality of settlement negotiations outweighs the

general public interest in disclosure of the particulars of judicial proceedings, especially given

the apparent lack of prejudice to any particular party should the record remain sealed.”

Travelers Indem. Co. v. Liberty Med. Imaging Assocs., No. 7-cv-2519 (CPS) (JMO), 2009 WL

962788, at *2 (E.D.N.Y. Apr. 8, 2009).

          That said, Nespresso’s sealed filing at ECF No. 158 mistakenly omits the proposed sealed

exhibits in support of Nespresso’s motion. Thus, the Court is unable to evaluate whether those

documents should be filed under seal as a matter of law. Accordingly, Nespresso must refile

Exhibits E and G to the Declaration of Gina M. Parlovecchio, which were mistakenly omitted


                                                   3
from ECF No. 158, under seal for the Court’s review. The Court will then rule on that related

sealing application after review of the underlying documents.

ECF No. 168:

       Second, Williams-Sonoma seeks the redaction and sealing of its opposition brief and the

documentary exhibits filed in opposition to Nespresso’s motion to compel, discussed above.

The Court has reviewed Williams-Sonoma’s submission in support of the redaction requests

(ECF No. 168,) as well as the proposed redactions themselves.

       For the same reasons as those set forth above, the Court finds that Williams-Sonoma

seeks to redact information pertaining to confidential settlement negotiations between the

parties to this litigation and that the proposed redactions are warranted given the

circumstances. Furthermore, Williams-Sonoma also seeks to redact and seal all references to a

Foreign Vendor Agreement between Williams-Sonoma and Belmoca. This agreement and other

related communications produced in discovery have been designated as “Confidential” or

“Attorneys’ Eyes Only” under the parties’ protective order. Accordingly, Williams-Sonoma may

redact any references to these documents and communications in its submissions at this stage

of the case.

ECF Nos. 175 & 185:

       Third, both ECF No. 175 and ECF No. 185 involve joint requests that certain submissions

in connection with Williams-Sonoma’s objections to the undersigned’s March 12, 2021

Discovery Order be redacted and sealed. Given that the objections are before the Hon. Loretta

A. Preska, the parties understandably submitted these motions to seal in accordance with Judge


                                                4
Preska’s individual rules. However, pursuant to Judge Preska’s referral of this case for General

Pretrial Management (ECF No. 51,) the undersigned will resolve these motions and the parties

are hereby directed to submit, under seal, the highlighted proposed redactions sought in the

relevant documents. Once the Court receives the proposed redactions and sealings, the Court

will rule on ECF Nos. 175 and 185.

ECF No. 195:

       Fourth, the parties jointly request that certain portions of Williams-Sonoma’s April 27,

2021 letter motion for a pre-motion conference be redacted and that related exhibits filed

therewith be sealed in their entirety. The parties have verified that the letter motion

references information passed between the parties in discovery and that the documents have

been designated as “Outside Counsel Eyes Only” or “Attorneys’ Eyes Only” under the parties’

protective order. The Court agrees that this information and the documents can be redacted

and filed under seal. Bernstein v. Bernstein Litowitz Berger & Grossman LP, 814 F.3d 132, 142

(2d Cir. 2016).

       Moreover, the Court has reviewed the subject documents and finds that the

information at issue concerns sensitive business information and marketing strategies that, if

disclosed, could materially harm the parties involved. The Court also notes that the proposed

redactions at issue in this motion are narrowly tailored to preserve the parties’ privacy and

business interests. Accordingly, the Court will grant this motion to seal in its entirety.




                                                  5
                                           Conclusion

       For the reasons stated above, the Court finds that some of the parties’ various requests

for sealing and redactions should be GRANTED. Accordingly, the Court hereby grants ECF Nos.

153, 168, and 195, but only to the extent set forth above. Nespresso should refile Exhibits E

and G to the Declaration of Gina M. Parlovecchio, previously filed at ECF No. 158, under seal by

May 12, 2021 so that the Court can assess whether those documents should be sealed from

public view. The parties should also file, under seal, the proposed sealings and redactions

related to the motions to seal previously submitted to Judge Preska, per the Court’s guidance

above. Finally, the Court respectfully requests that the Clerk of Court ensure that the

documents filed at ECF Nos. 157, 170, 172, 174, 197, and 199 remain under seal, with access

limited to the parties and the Court.

       SO ORDERED.

Dated: May 6, 2021
       New York, New York

                                                    ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge




                                                6
